 1
 2
 3                                                                    JS-6
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   LEONARD LOUIE OCHOA,                      Case No. 2:19-cv-08437-MWF (KES)
12                Petitioner,
13          v.                                              JUDGMENT

14   A. CARDENAS, Warden,
15                Respondent.
16
17
18         Pursuant to the Court’s Order dismissing the Petition as successive,
19         IT IS ADJUDGED that the Petition is dismissed as an unauthorized second or
20   successive petition under 28 U.S.C. § 2254 and 2244.
21
22   DATED: March 16, 2020
23
24                                         ____________________________________
                                           MICHAEL W. FITZGERALD
25                                         UNITED STATES DISTRICT JUDGE
26
27
28
